DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egeler (US 9260684) in view of Hlinka (US 20160002583).
	With respect to claim 1, Egeler discloses a multi-well-based cell culture test device having an array structure of a plurality of aligned well units (Figure 2:102).  Each well unit is divided into at least a first sub-well and a second sub-well (Figure 5:112).  A barrier (generally, Figure 5:124) is located between the first and second sub-wells to partition the sub-wells from each other.  At least the first sub-well includes at least one recess (Figure 5:126).  This is described in at least column 5, line 37 to column 7, line 
	With respect to the limitation “the width of the first sub-well is greater than the width of the second sub-well”, Egeler teaches in at least column 7, lines 26-29 that the first and second sub-wells “may have different shapes and sizes”.  Accordingly, it would have been obvious to construct the Egeler system such that the width (size) of the first sub-well is greater than the width (size) of the second sub-well (and vice versa).
	Egeler additionally shows in at least Fig. 5 that the bottom surface of each recess is flat, and therefore that the bottom surface of each sub-well is flat.  Egeler, however, does not expressly state that at least one recess is located at a center of the bottom surface of the first sub-well or that the top surface of the barrier is flat. 
	Hlinka discloses a cell culture test device comprising a well unit (Figure 1A:101) having at least first and second sub-wells (Figure 8:801 and Figure 4A:400).  Each sub-well includes a recess (Figure 4A:404) located at a center of the bottom surface.  The sub-wells are defined by barriers (Figure 8:806) that have a flat top surface that prevent the overflow of fluid from one sub-well into a neighboring sub-well.  This is described in at least paragraphs [0078]-[0081].
prima facie obvious.  See MPEP 2144.04.

	With respect to claim 4, Egeler and Hlinka disclose the combination as described above.  Egeler further states in at least column 1, line 57 that the bottom of the recess is made from an optically transparent material that allows for observation.

	With respect to claim 6, Egeler and Hlinka disclose the combination as described above.  Egeler further shows in the Figures that the ratio of the width of a recess to the 

	With respect to claims 7 and 8, Egeler and Hlinka disclose the combination as described above.  Egeler additionally teaches in at least column 5, lines 37-53 that the dimensions of the well units correspond to those of a commercial multi-well plate and that plates having 24 (4 × 6) and 96 (12 × 8) wells may be used.

	With respect to claims 9-12, Egeler and Hlinka disclose the combination as described above.  As discussed above, the Egeler sub-wells are configured to accommodate essentially any first and second fluids, including a first fluid that may be solidified to form a solid thin film.  It is noted that the claim does not positively recite that the fluids are structural features of the claimed invention, but rather that the wells are “adapted to accommodate” a given fluid.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (here, a limitation relating to what fluids can/should be disposed in each well) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Similarly, it is well established that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.  See MPEP 2115.  Here, the claims are directed to the physical structure of the multi-well-based cell culture test device, and not what fluids are intended to be processed by the claimed apparatus.


	With respect to claim 20, Egeler and Hlinka disclose the combination as described above.  Egeler further states in at least column 8, lines 12-14 that the “density and total number of microwells within each well may vary”.  Accordingly, those of ordinary skill would be authorized to experiment with well units having a different numbers of micro-wells, including well units having only first and second sub-wells.  Indeed, the provision of 2 sub-wells would generally be understood as the simplest configuration, and those of ordinary skill would have considered this to be a starting point from which additional sub-wells could be added, if necessary.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Egeler (US 9260684) in view of Hlinka (US 20160002583) as applied to claim 1, and further in view of O’Connell (US 5272084) and Baumann (US 6475760).
	Egeler and Hlinka disclose the combination as described above, however Egeler does not expressly state that the bottom of at least one recess includes a micropatterned groove.
 in-vivo growing conditions.
	Baumann discloses a cell culture test device comprising a plurality of wells (Figure 8:18), wherein each well includes a plurality of micropatterned grooves (Figure 8:16) formed along a bottom surface.  Figure 9 and column 11, lines 1-24 disclose that the grooves are arranged concentrically around the center of the well.
	Before the effective filing date of the claimed invention, it would have been obvious to add a plurality of concentric grooves within at least one of the Egeler recesses.  O’Connell and Baumann each state that micropatterned grooves improve cell adherence to a growth surface and each indicate that it is well known in the art to fabricate grooves according to a concentric pattern.  O’Connell and Baumann are evidence that concentric grooves could be added to a prior art device to produce a predictable result (i.e. improved cell attachment) using known manufacturing techniques.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Egeler (US 9260684) in view of Hlinka (US 20160002583) as applied to claim 1, and further in view of Yahiro (US 6542293).
Egeler and Hlinka disclose the combination as described above, however do not expressly state that a focus mark is provided on an underside of the first sub-well to provide information on the position of analytes.
	Yahiro discloses a cell culture test device comprising a plurality of wells (Figure 1:8) that each include a bottom transparent surface configured to enable optical interrogation.  Column 2, line 66 to column 3, line 65 states that a focus mark (Figure 3A:M) is provided on the underside of each well to provide information on the position of analytes.
	Before the effective filing date of the claimed invention, it would have been obvious to include at least one focus mark on the underside of the Egeler first sub-well.  Yahiro indicates that it is well known in the art to use a focusing mark as a reference when adjusting an optical system relative to the sample.  Yahiro teaches that it is useful to have an optical system focus on the mark, and then, shift the focal point the optical system by a focus-shift-distance in order to allow an object to be focused on accurately and rapidly even when unclear images are obtained.  It is prima facie obvious to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2143.

Response to Arguments
In response to Applicant’s amendments filed 16 December 2020, the previous rejections involving Egeler have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Egeler with Hlinka.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Cecchi (US 20080247915) and Gordon (US 5512476) references disclose the state of the art regarding cell culture test devices having sub-wells and recesses.

This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799